PER CURIAM
Defendant challenges the sentence imposed after he pled guilty to two counts of burglary in the second degree. ORS 164.215. He contends that the sentencing court erred in placing him in grid block 2 F instead of 2 G. He argues that his prior convictions should have been calculated as one conviction, because they come within the requirements of OAR 253-04-006(3) and OAR 253-03-001(18).1
We do not reach the merits of defendant’s argument. The presumptive probationary sentence for grid block 2 F is the same as the presumptive probationary sentence for grid block 2 G. Defendant was sentenced within the presumptive range. There are no adverse consequences about which he may complain. State v. Tremillion, 111 Or App 375, 826 P2d 95 (1992).
Affirmed.

 OAR 253-04-006(3) provides:
“When multiple sentences in a prior single judicial proceeding are imposed concurrently, the defendant shall be considered to have one conviction for criminal history purposes and the crime of conviction having the highest seriousness ranking shall be counted in the offender’s criminal history. All other convictions, whether sentenced consecutively or concurrently, shall be counted separately in the offender’s criminal history.”
OAR 253-03-001(18) provides:
“ ‘Single judicial proceeding’ means one or more proceedings linked in time with respect to a single defendant convicted of multiple crimes which are:
“(a) Of the same or similar character;
“(b) Based on the same act or transaction; or
“(c) Based on two or more acts or transactions connected together or constituting parts of a common scheme or plan.”